— Order denying defendant’s motion to vacate and set aside the order for substituted service, to vacate and set aside the service of the summons and complaint, and to dismiss the action for lack of jurisdiction over the person of the defendant, unanimously affirmed, without costs. Order denying defendant’s motion to extend her time to answer or appear generally until the determination by this court of the appeal from the order entered July 11, 1938, so far as appealed from, unanimously modified by extending appellant’s time to appear generally and answer until twenty days after service of order, and as so modified affirmed, without costs. No opinion. Present — Martin, P. J., O’Malley, Townley, Dore and Callahan, JJ.